 In the Matter of Mam FAIRMONTCREAMERYCOMPANYandCHAUFFEuBs,TEAMSTERS AND HELPERS LOCAL#795,AFFILIATEDWITH THEAMERICAN FEDERATION OF LABORCase No. C-2674.-Decided August 23, 1943DECISIONANDORDEROn July 15, 1943, the Trial Examiner issued his Intermediate Re-port in the above-entitled proceeding, finding that the respondent hadengaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and that it takecertain affirmative action, as set forth in the copy of the Inter-mediate Report annexed hereto.Thereafter, the respondent filedexceptions to the Intermediate Report and a brief in support of itsexceptions.No request for oral argument before the Board.was madeby anyof the parties.The Board has considered the rulings madeby the Trial Examiner at the hearing and finds that no prejudicialerror was committed.The rulings are hereby affirmed.The Board has considered the Intermediate Report, the respond-ent's exceptions and brief, and the entire record in the case, andhereby adopts the findings, conclusions, and recommendations of theTrial Examiner, except as noted below.The Trial Examiner found that the respondent discharged VictorMcDaniel, an employee, because of his affiliation with, and activitiesin behalf of, the Union, and thus discriminated against him in regardto the hire and tenure of his employment.While we agree with thisfinding of the Trial Examiner, we base our conclusion upon the groundsthat on May 8, 1943, and such previous times when McDaniel was notat work, he was absent with the respondent's express permission; thatMcDaniel was an active supporter of the Union; that McDaniel'sforeman had stated to another employee that he had heard that Mc-Daniel was "pushing" the Union; that the respondent strongly opposedthe formation of the Union at its,place of business; that the assertedreasons for discharging McDaniel were merely pretexts; and thatthe respondent desired to rid itself of McDaniel because of his activ-ities in behalf of the Union.52 N. L.R. B., No. 16.75 76DE'CISSONS OF NATIONAL LABOR RELATIONS BOARD -ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, The Fairmont CreameryCompany, Dodge` City, Kansas, and its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Discouraging membership in Chauffeurs, Teamsters and Help-ers Local #795 of International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers, affiliated with the American Federationof Labor, or in any other labor organization of its employees, by dis-charging or refusing to reinstate any of its employees or in any othermanner discriminating in regard to their hire or tenure of employ-ment or any term or condition of their employment ;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise&of the, right 1to;^seH-organization, to.form,join, or assist labor organizations, to bargain collectively through rep-resentatives of their own choosing, and to engage in concerted activ-ities for the purposes of collective bargaining or other mutual aidor protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Victor McDaniel, Ardis Dye, and Lawrence Blackimmediate and full reinstatement to their former or substantiallyequivalent positions without prejudice to their seniority or other rightsand privileges;(b)Make whole Victor McDaniel, Ardis Dye, and Lawrence Blackfor any loss of pay they have suffered by reason of the respondent'sdiscrimination against them,- by,, payment to each of them of a sumof money equal to that which he normally would have earned aswages from the date of his discharge to the date of the respondent'soffer of reinstatement, less his net earnings during said period;(c)Post immediately in conspicuous places throughout its DodgeCity, Kansas, plant, and maintain for a period of at least sixty (60)days from the date of posting, notices to its employees stating: (1)that the respondent will not engage in the conduct from which itis ordered to cease and desist in paragraphs 1 (a) and (b) of thisOrder; (2) that the respondent will take the affirmative action setforth in,. paragraphs, 2 (a) ; and, ^(b) of:,this : Order,;, (3)` -that the rrespondent's employees are free to become and remain members ofChauffeurs, Teamsters and Helpers Local #795 of InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers,affiliated with the American Federation of Labor, and that therespondent will not discriminate against any employee because of THE FAIRMONT CREAMERY COMPANY77hismembership or activity in that organization; and (4) that therespondent's employees are free to discuss matters of self-organizationupon the respondent's property so long as such discussion does- nottake place during actual working time;"(d) -Notify the- Regional Director for the,. Seventeenth_.Region inwriting, within ten (10) days from the date of this Order, what stepsthe respondent has taken to comply herewith.CHAIRMAN MILLIStook no part inthe considerationof the aboveDecision and Order. 78DECISIONSOF NATIONALLABOR RELATIONS BOARDINTERMEDIATE REPORTMr. Robert S. Fousek,for the Board.Mr. Leonard A. Flensburg,of Lincoln, Neb., andMr. C. B. Evinger,of Omaha,Neb., for the respondent.STATEMENT OF THE CASEUpon a charge duly filed on May 25, 1943, by Chauffeurs, Teamsters andHelpers, Local #795, affiliated with the American Federation of Labor, hereincalled the Union, the National Labor Relations Board, herein called the Board,by its Regional Director for the Seventeenth Region (Kansas City, Missouri),issued its complaint dated June 5, 1943, against the Fairmont Creamery Com-pany, herein called the respondent, alleging that the respondent had engagedin and was engaging in unfair labor practices within the meaning of Section 8(1) and (3) and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called the Act.Copies of the complaint and notice ofhearing thereon were duly served upon the respondent and the Union.With respect to the unfair labor practices, the complaint alleged in substancethat the respondent: (1) from about July 1, 1942, among other things, vilifiedand disparaged the Union, questioned its employees about and warned themagainst affiliation with the Union or assistance thereto, kept meetings and activi-ties of the Union under surveillance, threatened employees with discharge if theyjoined the Union or continued their activities therein, held meetings on itstime and property to persuade employees to refrain from joining or continuingto assist the Union, promised wage increases to employees for abstaining fromUnion affiliation, published notices to employees prohibiting discussion of theUnion or concerted activities on the respondent's time or property, and used vileand obscene language in threatening employees with bodily injury if theyaffiliated with the Union or continued to engage in Union activities; (2) dis-charged Victor McDaniel about May 8, 1943, Ardis Dye about May 10, 1943,and Lawrence Black about May 17, 1943, and thereafter refused to reinstatethem because they joined or assisted the Union; and (3) by the foregoing activi-ties interfered with, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act.On June 15, 1943, the respondent filed its answer which denied: (1) that ithad engaged in the unfair labor practices alleged in the complaint; and (2) thatitdischarged McDaniel, Dye, or Black because they had joined or assisted theUnion.'Pursuant to notice, a hearing was held at Dodge City, Kansas, on June 17,18, and 19, 1943, before Earl S. Bellman, the undersigned Trial Examiner dulydesignated by the Chief Trial Examiner.The Board and the respondent wererepresented by counsel and participated in the hearing.Full opportunity tobe heard, to examine and cross-examine witnesses and to introduce evidencebearing on the issues was afforded all parties.At the opening of the hearinga motion by the respondent for a bill of particulars was granted in part.Atthe close of the Board's case a motion by the respondent to dismiss the complaintbecause of insufficiency of evidence was denied.At the close of its case, the1At the hearing the respondent amended its answer, setting forth its reasons for' thedischargesThose reasons are discussed hereinbelow. THE FAIRMONT CREAMERY COMPANY79respondent again moved to dismiss the complaint.Ruling was reserved onsaid motion which is hereby denied.A motion was granted without objectionto conform the complaint and the answer to the proof as to formal matters.Counsel for the Board and for the respondent argued orally before the under-signed.All parties were afforded the opportunity thereafter to file briefs withthe undersigned.The respondent has filed a brief.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondfent, The Fairmont Creamery Company, a Delaware corporationhaving its principal office and place of business in Omaha, Nebraska, operatesplants in several States.At one of these plants at Dodge City, Kansas, theonly plant involved herein, the respondent is engaged in the manufacture andprocessing of butter, eggs, poultry, milk, cream, ice cream, mixed feeds, andsimilar products.The value of such products purchased, delivered, and trans-ported annually from and through States of the United States other than theState of Kansas is in excess of $50,000.2The respondent's principal customeris the armed forces of the United States to which it sells approximately 67 percentof its products.The plant now has from 230 to 245 employees.The respondentadmits that it is engaged to a substantial degree in interstate commerce.H. THE LABOR ORGANIZATION INVOLVEDChauffeurs, Teamsters and Helpers, Local #795, of International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers, affiliated with the Ameri-can Federation of Labor, is a labor organization admitting to membership em-ployees of the respondent.III.THE UNFAIR LABOR PRACTICESA. Chronology of events; interference, restraint, and coercion1.Union activities in September 1942About September 12, 1942, one of the respondent's truck drivers, Leroy Black,'who had recently joined the Union, went to the respondent'sgaragewith someliterature of the Union.Within a few minutes the respondent's manager, FrankC. Evert,' entered the garage.At that time one of the garage employees, Leonard2At the hearing the respondent and the Board stipulated as to the annual value of theproducts, but the word "annually" was inadvertently omitted from the transcript.Accord-ingly, the undersigned hereby corrects the transcript in the instant matter atline 23,page 18, thereof by inserting the word "annually" between the words "stipulated that"and the words "the respondent."3 Black drove a truck between Dodge City and Omaha.He is a brother of LawrenceBlack, whose discharge on May 17, 1943, is discussed below.4 The respondent stipulated that Evert, and also Elmer Schooley, Ray Speck, Floyd("Bucky")Harris, Ed Tborp, Deb Wilkes, Guy Salyers, Bill Carey, Don Crilley, and HomerLake, some of whose activities are hereafter discussed, are foremen and supervisors inthe Dodge City plant with power to hire and fire. 80DECISIONSOF NATIONAL LABOR RELATfIONS BOARDPerley, had the Union literature in his hand.Evert asked Perley, in the presenceamong others of employees W. H. Richardson and Cecil Crane, where he had gotitand Perley said that Black had given it to him.During an argument whichfollowed,Evert characterized Black and Perley as "nothing but, Bolsheviks"andtoldthe garage crew that if they,could not kick them out; he could. Inthe course of the argument,Black stated that he was not satisfied,with hisrate on the Omaha run and Perley agreed that the pay on that run was toolow.Perley also said that he did not think he was getting enough pay for hiswork in the garage.Evert said that if Perley was not satisfied he could gethis "time" whenever he wanted it.Perley, who previously had had no intention ofquitting,finished out the day and left the respondent's employ the next morning.Black ceased to work for the respondent after the above argument'Black'sactivities that day, according to Crane, who was in charge of the garage, didnot unduly interrupt work.During the argument Manager Evert did not sayanything about Black's taking up the time of,employees during working hours.'On the morning of September 13, Evert returned to the garage and discussedwages with Crane and Richardson.He increased their rate of pay and agreedto give them a bonus.Following the above events, no further attempt to organ-ize the respondent's employees was made by the Union until the spring of1943.°2.Resumption of activities by the Union in 1943Shortly before the first of May 1943, some of the respondent's truck driversbegan to discuss organizing.Richardson thereupon secured some applicationsof the Union through Ivan Hibbard,' a,clerk at the Pay Day Market in DodgeCitywhich his father owns and operates.After securing the applications,Richardson himself signed up employees of the respondent ; he also gave' anumber of blanks to some other employees to use in soliciting members.Amongthe employees who signed union applications early in this solicitation wereLawrence Black and Victor McDaniel, both of whom—signed about April 23.Among employees who secured supplies of, applications from Richardson to,usein soliciting members were Ardis Dye, LawrenceBlack,and RoyBarnes.About May 1, on the front docks of the plant, employee Ralph Stapleton heardHomer Lake, foreman of the maintenance and power department, tell CecilCrane that he could stop all union activities by "just shutting the burners offon the boilers." °Sometime about May 1, William Carey, the foreman of the creamery depart-ment, accused employee Louis Schaapvold of having told some employees thatif they did not join the Union they would lose their jobs.Schaapvold deniedhaving done so and asked Carey to prove his statement.Carey then toldSchaapvold what the respondent had done for him, pointed out how he had beenadvanced over others, and asked him if he had joined the Union.Schaapvold "5Black did not testify.Evert testified that Black quit.° The abovefindings are made upon an analysis of testimony of Richardson.Crane, andPerley, all credible 'iitnesses,and various admissions in the testimony of Evert, whoseexplanation that his role in the above incident was an attempt to avoid any interruptionof production,was not convincing.7It should be noted that on a trucking route from Dodge City to Los Angeles,California,the drivers were members of the Union and the run was covered by a contract betweenthe respondent and the Union from 1940 until the California run was discontinued aboutthe end of 1942.BHibbard was not connected with the Union but had formerly served as the financialsecretary of a union supplying construction workers on a nearby project.° The above finding is made upon testimony of Stapleton.Lake did not testify at thehearing nor was his absence explained.Crane was not questioned about the incidentwhen he testified. THE FAIRMONT CREAMERY COMPANY81admitted that he had.Carey then told him not to come down the next dayto sign up the girls and asked where the Union had started.Schaapvold repliedthat he thought that the truck drivers had sarted it.Carey said that he waigthankful that it had not started-in the creamery.3.The events of May 8 to 10About May 8, which was Saturday, Manager Evert sent for Crane and askedhim if the boys "ever talked union."Crane said they used to talk quite a lotbut that it had been quiet for the last week or 10 days. Evert said that it hadbeen "too damned quiet" and asked Crane to find out how the boys felt ; Craneunderstood that he had reference to the Union.About May 8, Evert invited one of the truck drivers, Hubert Smalley, intohis office' and asked him what he knew about the Union and if he had joined.Smalley said that he had not and did not know anything about the Union.Evert told Smalley that he was glad that he had not joined and that he had notthought that he would because he was "a good boy." 10OnMay 8,Manager Evert had a conversation in his office with Roy Barnes.He asked Barnes how he liked his job and how he was getting along. Barnessaid he liked his job and was getting along fine." Evert asked Barnes what hethought of the Union and if he had joined. Barnes replied that he had.Evertasked him if he would withdraw and Barnes said that if the others decided to"back out" he would too.Evert said that most of the boys he had talked withwho had joined were ready to withdraw. Evert asked Barnes what he hopedto get out of the Union.Barnes replied that be hoped to get $50 or $60 a weekwithout working 80 or 90 hours for it. Evert said that he would like to paymore but that wages were frozen.He also said that if the Union continued, itwould tend to cut hours and would result in the men having to pay their truckexpenses personally.That same day Virgil Mayfield, whose regular work was driving the citydelivery truck, was called into Evert's office.Evert asked Mayfield if he hadjoined the Union ; Mayfield admitted that he had.When asked what he thoughthe would gain, Mayfield indicated that he hoped to get more wages. Evert saidiOUnless otherwise stated, the above findings and other findings made herein as to con-versations held by Manager Evert and various foremen with various employees are madeuponuncontradicted testimony of the employees which the undersigned creditsEvertadmitted that in a conversation with one employee, George Hermann, he had askedHermann how the Union"was getting along" and if he had joined,and that Hermann hadadmitted that he had and had showed him his membership slip. Evert testified that hedid not remember having asked other employees about their union affiliations and that hehad called employees into his office "only in an advisory capacity" to caution them "notto use company time" to discuss the UnionEvert also testified that in May when hehad learned of the Union's activities, he had orally instructed his department heads to beneutral; that they had, in turn, orally informed the employees of the respondent's neu-trality; and that he had never told any employee that he had any objection to his joiningthe Union.However, eecept as indicated herein, when they were called to testify, neitherEvert nor the various foremen were questioned about the several specific conversationsheld with various employeesOn the whole, the testimony adduced by the respondentas to its alleged neutrality was not convincing." The day before, Barnes had started to drive a truck on the run to Springfield, Colorado.For about 2 months previous to that he had been driving a wholesale milk truck in DodgeCity.Barnes had desired a country run because it paid more and he liked that type ofwork, so he had asked Elmer Schooley, the foreman of the fruit and vegetable department,for a country truck.About May 5, Schooley had told Barnes that he had a job open andhad given him the Springfield runIn taking that run, Barnes had said that while it wasconsidered the respondent's toughest and hardest run, he would take it and hope for aneasier run later. 82DECISIONS OF NIATIONAL LABOR RELATIONS BOARDthat wages were frozen ; that the Union would just take part of what he wasalready getting; and that if the Union was successful in organizing, he wouldhave to take a country route permanently.Mayfield, who did not like countryroutes because his wife did not like to have him away from home, replied thathe would quit first.Evert said that his job was frozen ; that he could not quit ;and that the Union had not tried to organize during hard times but was aroundgetting money when there was plenty of it.Mayfield admitted that he did notknow much about the Union and Evert told him that he was "smarter than that"and ought not to have joined the Union.At one point during their conversation,Evert told Mayfield that the others had promised to withdraw and asked Mayfieldto let him tell them that he would withdraw also.Mayfield would not agree todo so.'Shortly after 10 o'clock on the morning of May 8, Floyd Harris, foreman of thehatchery and feed department, asked one of the employees in his department,Charles Simmons, if be had heard anything about the Union. Simmons admittedthat he had. Foreman Harris then asked him if he knew whether VictorMcDaniel was "pushing" the Union." Simmons replied that McDaniel was not,so far as he knew.Harris then said that he had heard "in a round about way"that McDaniel was, and that he "just wondered."Harris then asked what Sim-mons thought of the Union ; Simmons replied that he had worked "a littleunder it" and that it "seemed to work all right." 1`On the evening of May 8, Evert met Carl Matthews 16 on the dock at the plantand asked him how things were going and if he had joined the Union yet. Mat-thews said that his work was going well and that he had not joined. Evert askedif the other boys had joined.Matthews replied that they had not, so far as heknew.Evert then asked what Matthews thought about the Union.Matthewsreplied that he had not given it much thought ; that he knew only what he readin the papers ; and that if the Union went through he would have to go theway the rest of the boys went. Evert stated that he did not have to do that ;that the Union was not going through; and that the boys were turning in theirresignations.During the conversation Evert asked Matthews if he had everhad to look to the Union to get him his money and Matthews said that he hadnot.Evert then pointed out by his questions that during the dust storms in1934 and 1935 the Union had not come out to organize, but that since the boyshad a little money and wages were good the Union was out to "pick the grapes."On Monday, May 10, Foreman Carey talked near his desk with two of thewomen employees in the creamery, Pearl Bennett and Marie Springer.10 Carey12Shortly thereafter Mayfield was told that be would have to take theSpringfield run(which, as discussed above, had been given to Barnes who wanted it), or work in theplant at 5 cents less an hour.After vigorously protesting at first, Mayfield consulted hiswife and agreed to try the Springfield run.That run required some 80 miles of drivingon rough dirt and gravel roads and shook Mayfield's back so much that his doctor advisedhim against that work.Mayfield was thereafter transferred to night workfeeding chickensat 5 cents an hour less than he had previously received.While there is no allegation inthe complaint that Mayfield's transfer to the Springfield run was a violation of Section8 (3), it is evident from the entire record and the undersigned finds that the respondentduring this period was using shifts in work assignments of union members as a part of itscampaign against the Union13McDaniel's discharge shortly after noon on that same day is discussed below.14The above findings are made upon credited testimony of Simmons.Harris admittedthat he had a conversation with Simmons in which Simmons' previous work on a union jobhad been discussed, and also that he might have askedSimmons ifbe knew whether"McDaniel belonged to a union."15Matthews is a brother-in-law of Ardis Dye and had assisted her in securing her positionwith the respondent in November 1942.1eThat same day, as is discussed below, Carey discharged another woman employee,Ardis Dye. THE FAIRMONT CREAMERY COMPANY83complimented Bennett and Springer on their work and said that he wished thathe had more employees like them.He asked if they had been treated fairly andthey replied that they had.Carey then said that he supposed they had heardsomething about the Union ; the women replied that they had.Carey stated thatboth of them were soldier's wives and might not work very long at the plant.Hesaid that they would not want to give away $10 and not get any' good out of itand that if the Union came in they could not transfer to other parts of thecreamery in order to get in a full week if work in the butter room was slack.In discussing unions and the war, Carey pointed to the strikes in coal mines andasked the women if they wanted to have a strike at the plant and slow up pro-duction of war materials and food going to the soldiers.The women said thatthey did nQt.Carey then asked if he could depend on them not joining theUnion ; Bennett did not say anything, but Springer said that there were somegood things as well as bad things about the Union. Carey said that he couldtell that they were sold on the idea of the Union.''`About May 10, which was Monday, Manager Evert called Richardson to hisoffice.He asked Richardson how he had got along at the union meeting Fridaynight.Richardson said that he had not attended a union meeting Friday night.Evert said that it was Saturday night then.Richardson thereupon said that itwas Doe Briggs, the assistant foreman of the creamery, who had accused themof having a union meeting Saturday night, as Briggs had met several employeesthat night at the Pay Day Market.18Evert asked Richardson if he belonged to theUnion, but Richardson did not reply.Evert asked Richardson what he thoughtof the Union and Richardson said that he would "go which ever way the bunch"went.Evert said that he did not think the Union would do any good.On May 10, Evert called Donald Grey, a truck driver, into his office and askedhim if he had joined the Union. Grey said that he had. Evert asked him whyhe did not go and get his money back and Grey said that he would if the restwould.Evert 'then said that during the depression the Union had not tried toorganize but that since times were better and the grapes were on the vine, theUnion was ready to do its harvesting with its money making scheme.On Monday morning, May 10, after having been told by Foreman Schooley onSunday who his helper on the Springfield run would be, Barnes whose interro-gation by Evert concerning the Union is set out above, found a note in his drawertelling him that he was not going on that run but would be used in the plant.Barnes saw Schooley to find out why he was being shifted and was told to see,Manager Evert. Later that morning, when Barnes saw Evert, he criticized hiswork of a year before on an ice-cream truck and said that Barnes had not hadenough experience. Schooley, who was also present, asked Barnes if he thoughthe had cooperated with the respondent 100 percent and Barnes said that hethought that he had. At one point Evert said to Barnes that they had had notrouble with his being absent so they could not get him on that 19 Finally, Everttold Barnes that the only work they had for him was in the poultry department,where he had never worked before ; that there he could show in a short timethat he wanted "to do what was right" and not grumble ; and that then theymight find a job on a truck sometime for him. Barnes left the office without say-11The above findings are made upon uncontradicted and corroborative testimony ofBennett and Springer, both credible witnesses'8 Among the employees whom Briggs had seen Saturday night at the Pay Day Marketwere Ardis Dye and Carl MatthewsBriggs had asked them if they were going on a partyand Richardson had replied that they were not going on a party but on a charivari.19 Concerning this 'incident, Evert testified that he had criticized Barnes but was notquestioned about the above remark. It should be noted that absenteeism was the reasongiven both McDaniel for his discharge 2 days before and Dye for her discharge thatmorning.549875-44-vol. 52-7 84DECTS1ONS OF NATIONAL LABOR RELA(PIONSBOARDing whether or not he-would take the job in the poultry department. Shortlyafter the above interview he was returned to the wholesale milk truck which hehad been driving when Schooley had given him the Springfield run 2°4. Surveillance of the union meeting of May 11 and events thereafterOn the evening of May 11, the Union held a meeting in a hall in the businessdistrict of Dodge City.While employees of the respondent were entering thehall,Manager Evert went past the entrance to the hall at least four times in anautomobile which was being driven slowly by a woman. Also, for at least 45minutes while the employees were entering the hall, Foreman Schooley, R. L.Speck, the respondent's office manager, and Ed Thorp, foreman of the poultry andegg department, sat in Schooley's automobile which was parked across the streetfrom the hall. It was still light at the time that the employees were assembling.When Richardson reached the hall, Lawrence Black, who was standing at thedoor, asked him if he knew that they were being checked, pointing out the caracross the street.Richardson went over to the car and asked Schooley and Speckif they were checking on the employees. Schooley replied that they were justsitting there but Office Manager Speck said, " «;e are checking theiu."The foregoing facts, based upon an analysis of the testimony of many wit-nesses,21 are not in substantial dispute.Evert testified that he had not known thata union meeting was taking place; that he did not remember what he was doingon the evening of May 11 ; that the meeting place was located between the plantand his home ; that one of the ways to go from his home to the plant was pastthe hall ; that his wife sometimes drove the car ; and that he sometimes would gofrom his home to the plant as many as four times in one evening. The explana-tion of Schooley, Speck, and Thorp for their admitted presence across from thehall that evening was that upon leaving the plant together after finishing someevening work, they had stopped for it "coke," parking the car across from' thehall which was about a block from the drug store, and that upon returning to thecar after getting their cokes, they had just sat there from 30 to 45 minutes be-cause they had seen a number of the respondent's employees across the streetand had thought that they might be missing something.22 Speck explained hisadmission to Richardson that they were checking as just a friendly "wisecrack"the meaning of which he did not know.While Schooley, Speck, and Thorp de-nied that they had known that a union meeting was being held and also deniedthat they had made any reports of their observations, Thorp did not deny havingthe conversation, set out below, with Dorothy Williams on the following day inwhich he told her that he had seen her at the meeting and had questioned herabout the Union.On the whole, the explanations of the respondent's witnesses were not convinc-ing.The place of the meeting was some 4 or 5 blocks from the plant, and thebusiness district of Dodge City, a city of some 10,000 population, is about 4blocks long and 3 blocks wide.Under all of the circumstances, mere coinci-dence is not a reasonable explanation of what transpired on the evening of May11.Viewed in the light of the respondent's above set forth inquiries about and20 Schooley testified that Barnes had asked him for a country run and that he had puthim on the Springfield run.Schooley's explanation for not returning Barnes to the Spring-fieldrun was that they had decided they "would just leave Mayfield on this truck."Mayfield's dislike of that work is discussed above.21The witnesses who testified concerning the above matter were Evert, Schooley, Speck,Thorp,Richardson,Black, Bennett, Springer,Dorothy Williams and Olive Owston.22 Thorp testified:"The boys ... had seen some of the employees on the other side ofthe street...so they decided to sit and watch and see what was going on over there." THE FAIRMONT CREAMERY COMPANY85expressed opposition to the Union,the undersigned is convinced and finds that onthe evening of May 11, the respondent,by the above activities of Evert, Schooley,Speck, and Thorp, kept the union meeting under surveillance.The next morning,Foreman Thorp told Dorothy Williams that he had seen, herat the above meeting and asked if she had joined the Union.Williams said thatshe had only attended the meeting.Thorp said that if she had not joined sheshould give him her "little receipt" which she was supposed to have received.Williams said that she had not received any receipt and that they had just hadpeople sign a paper at the meeting.Thorp then asked Williams if she did notknow that unions were"all a fake"and made erroneous promises as to workinghours.Two days later, Thorp again askedWilliamsif she had joined the Union.Later that same day Thorp talked with Williams and told her that he wantedher to keep,the Union quiet as there was too much going on around there.On the morning following the above union meeting,Foreman Carey told BettyWinsor in a conversation at the plant that the Union was just a racket to gether money;that Al Capone's racket had been illegal but that now someone hadfigured out how they could carry on the same thing legally.About May 14, or 15, Foreman Carey called a meeting in the butter roomof all of the girls working in the creamery.Carey told the approximately 20girls thus assembled that Evert had told him to inform them that they would notlose their jobs if they did not join the Union;that after all, the war was beingfought for freedom and not to have someone come in and tell them what todo ; that usually employees working for a company,rather than going to "some-one outside"when there were things they did not like, would go to the man-agement which would try to "better things";and that the Union was notpatriotic and was not helping the boys in service. 24On the morning of May 15, Barnes was sent to Evert's office where he foundEvert and seven "department heads." 25 After some questioning about the timeat which Barnes came on and went off duty,Evert said that he had learned thatBarnes had been doing quite a bit of talking about the Union while on duty.Barnes admitted that he had discussed the Union during working hours.' Evertasked Barnes what he was"trying to pull" and Barnes said that he did not knowthat he was trying to pull anything.Evert then called Barnes obscene names29Evidently the reference was to a union application blank24 The above findings are made upon the testimony of Bennett;Springer ;Winsor; andOwston, considered in the light of the statements set out hereinabove which Carey hadmade shortly before to Bennett, Springer,and Winsor.As to,the calling of the meeting,Carey testified that three employees had asked him if they would lose their jobs if they didnot join the Union as they had been informed would happen ; that he had asked Evert'sadvice about the matter; and that Evert had told him, to call the meeting and assure theemployees that they could have their jobs whether or not they joined the Union. Careytestified that he also told the girls that it made no difference to the respondent what theydid about joining the Union ; that the respondent was interested only in keeping up warproduction, and that since the war was to protect freedom he did not think they shouldhave to do anything they did not want to do. In view of the respondent's attitude towardthe Union as revealed throughout this report and Carey's own previous statements aboutthe Union, the undersigned does not believe that Carey's version reflects accurately or fullywhat transpired at the meeting.2.They were Schooley, Carey, Speck, Peterson, Guy Salyers, Don Crilly, and HomerLake.20At the hearing, Evert testified that Carey had reported Barnes for engaging in unionactivities on the respondent's time and property and that he had called Barnes in becausesuch activity was interfering with work in the milk department where the volume of workwas heavy In his testimony,Barnes admitted that he had been discussing union mattersand doing some soliciting during working hours for a period of about 2 weeks prior tothe above occasionOnly Barnes and Evert testified about the above incidentTheremarks which Evert is found in the above paragraph subsequently to have made arebased on uncontradicted testimony of Barnes which the undersigned credits. 86DECISION'S OF NATIONAL LABOR RELATIONS BOARDwhich he said applied to the rest of them ; said that he ought to knock Barnes'"block off" if he was seen talking to anyone while on duty ; that the otherspresent ought to do likewise ; that Barnes should get out and go back to workbefore he took a swing at him; and that "the next time" he would be fired. 27Barnes wasnot discharged but returned to work.AssumingthatBarnes wasin error in engaging in union activities during working time and conceding thatthe respondent was within its rights in reprimanding him for such activity, theundersigned is convinced and finds from the surrounding circumstances and thevigor of Evert's language, that the incident constituted not only areprimandof Barnes but a demonstration of the intensity of the respondent's antipathytoward the Union.-About the middle of May or shortly thereafter, Manager Evert went to thePay Day Market to see Ivan Hibbard, mentioned above. Evert accused Hibbardof having stopped one of the respondent's trucks at the market, tying it upwhile he signed up the driver in the Union ze After some argument, duringwhich Hibbard denied signing up the driver, Evert asked Hibbard to call hisfather.Evert then told the older Hibbard that he would have to do somethingto stop hisson's unionactivity.Hibbard replied that his son was not inter-ested in the Pay Day Market except as -an employee, and that, while he wouldprefer that his son not have anything to do with the Union, there was nothingthat he could do about it. Evert said that if Hibbard did-not get his son tostop his union activities and his interference with the respondent's businessthat the Pay Day Market and the respondent, which were then each customersof the other, would have to sever their business relationship.Hibbard did notgive the desired assurances.Thereafter, the respondent ceased to sell its prod-ucts to and to purchase produce from the Pay Day Market.About May 17, the respondent discontinued its practice of permitting itsemployees to leave its property during the 10-minute rest periods in mid-morningand mid-afternoon.For several months prior thereto, it had been the custom forsome of the employees to go for refreshments to two cafes less than a blockfrom the plant.Thereafter, the employees were not permitted to leave thedock during their rest periods, the respondent furnishing them with chocolatemilk at the plant.Evert testified that he considered the two 10-minute restperiods "company time," and that the practice had been changed not because ofthe Union but because some employees had been returning late from the cafeswhich had not been able to take care of the employees during the 10-minuteperiods.Under the date of May 20, 1343, and over his signature as "Manager" of therespondent, Evert posted a notice addressed, "To all Fairmont Employees :"which read as follows :Conversations or Activities on Company time or property, except thosenecessaryto perform our regular work, interfere with production.Ourcontribution to the war effort necessitates full production of the vital foodswe process.21 It was the afternoon of that same day that Lawrence Black was discharged under con-ditions discussed in the succeeding division of this report.21 Evert testified that he had seen Hibbard's name on a membership blank which employeeHermann had handed him when he had asked Hermann if he had Joined the Union, andthat Hermann had told him that Hibbard had signed him up on a trip backEvert alsotestified that he had not asked Hermann how long it had taken to sign him up and thatHermann bad not told him where the truck was when he had signed.Evert also testifiedthat his purpose in going to Hibbard was to get him to stop interfering with the respondent'strucks. THE FAIRMONT CREAMERY COMPANY87You are requested to assist in enforcing our standing rule, which prohibitssuch interruption of production.As to the respondent's "standing rule," Evert testified that about 2% yearspreviously a notice forbidding solicitation had been posted ; that under it suchsolicitors as insurance agents and magazine salesmen had been prohibited fromgoing about the plant ; that solicitation for such worthy causes as the Red Crosshad been officially handled by the respondent ; that employees were not permittedto be called from their work except for such important matters as sickness ; thatthere were no objections to employees talking while they worked if it did notinterfere with production ; but that he did not see how a lot of people talkingcould do other than interfere.The undersigned was convinced by the generaltestimony of witnesses for the respondent that a substantial amount of unionactivity had been taking place during working hours.However, assuming thatthe respondent was justified in promulgating a rule restricting conversationsand activities taking placeon working time,it is clear that the notice postedexceeded such limits.Further, the respondent's change in the rest period prac-tice confined its employees to company property during the rest periods whichperiods themselves were treated as company timeThe Board has held inPeyton Packing Company mthat the Act does not pre-vent an employer from making and enforcing reasonable rules concerning theconduct of employees on company time, if such rules are not adopted for a dis-criminatory purpose.However, the Board also held in that case that, in theabsence of special circumstances, "time outside working hours, whether beforeor after work, or during luncheon or rest periods, is an employee's time to useas he wishes without unreasonable restraint, although the employee is on com-pany property."On its face, the respondent's notice of May 20 exceeded thelimitations laid down by the Board. Further, the undersigned is convinced andfinds from all of the evidence that the respondent changed its rest period prac-tice in order to confine its employees to its property as a part of its plan tolimit their discussions as to unionaffairsin order to thwart the Union's cam-paign to organize them.However, in spite of the surrounding circumstanceswhich raise doubt as to the respondent's motive for posting its notice, since thereis some evidence that union activity has taken place during working hours andthat such activity interfered to some extent with production, the undersigneddoes not find that the notice of May 20 violated the Act insofar as it pertainedtoactual working time.On the other hand, insofar as it went beyond actualworking time in its restrictions, the undersigned finds that the notice exceededthe limitation of reasonableness and necessity, and accordingly constituted inter-ference with the rights guaranteed the respondent's employees by the Act.About May 26, Foreman Carey took Olive Owston off her work as operator ofthe bottler, 'o one of the key positions in the creamery, and put her to workwashing cans.Owston protested her transfer and told Carey that he was nottreating her right ; that he had said himself that she was capable ; and that ifthe Union got in it would see that the oldest employee got his rightful job.Carey asked Owston if she thought that she had been treating him right and ifshe did not know that the Union would not get her anywhere. Carey said thatall the Union wanted was money and that the respondent had got along up tothen without someone coming in and running its business and could get alongthereafter.After showing Owston some clippings about coal strikes, Carey toldher that if she changed her mind and wanted to do like she was supposed to and"Matter of Peyton Packing Company,Inc.,49 N. L.R. B. 828.80Owston had been given that position on May 8 when Dye had been discharged. 88DECISIONS OF NIATIONAL' LABORRELATIONS EGARDkeep her mind on her work, he would give her a better jab. Owston continuedwashing cans for 1 day and was then put in charge of a mix-making crew inthe ice-cream department.Carey testified that he had taken Owston off her work on the bottler becauseshe was neglecting her work there and that he had put her in charge of a mix-making crew in the ice-cream department because he had planned that for herall along, since the respondent was having to replace men with girls in thatdepartment.Carey did not deny having the above conversation with Owston atthe time he put her to washing cans, nor did he explain why a worker too unde-pendable to be left on the bottler was qualified to be placed in charge of a mix-making crew.From the circumstances surrounding the incident, the under-signed finds that Owston was put to washing cans for 1 day as a part of therespondent's campaign to convince its employees that the Union would not bebeneficial to them .n5.Conclusionsas tothe respondent's activitiesAt the hearing, the respondent's witnesses did not contradict substantial partsof the evidence upon which in this section of the report findings as to conversationsabout the Union between supervisors and employees are based. In its oral argu-ment and its brief, the respondent had taken, in effect, the position, citing anumber of cases in support thereof, that such conversations as took place werewithin the scope of the respondent's right to freedom of speech as interpretedby the courts ; that the testimony as a whole shows that the respondent wasmaintaininga neutral attitude; and that such unprintable vulgar language aswas used by Evert was excusable because the respondent was attempting tomaintain production in the face of activities by the Union which were interferingtherewith.Upon due consideration, the undersigned rejects the above contentions.Suchactivity on behalf of the Union as was taking place cannot excuse the vigor ofsuch language as Evert used in reprimanding Barnes. Evert's language onthat occasion clearly revealed the respondent's antipathy to the Union.Nor doeswhat actually transpired during the substantial number of conversations held'by the respondent's manager and foremen with employees establish a neutralattitude on the part of the respondent.On the contrary, those conversationsshow a design on the respondent's part to probe into the membership and activi-ties of the Union by initiating conversations and eliciting information.They alsoshow a design to dissuade employees from union affiliation and activities bystrong arguments against the Union and disparagement thereof.Further, therespondent reinforced its verbal campaign against the Union by assigning unde-sirable work to certain employees with whom it had discussed the Union. Inaddition, the respondent kept a meeting of the Union under surveillance andunreasonably interfered with the right of its employees to discuss the Union bychanging its rest period practices and by forbiddingall discussion on companyproperty,not confining its notice toworkmg time.Where conversations are soclearly a part of a pattern of vigorous activity against the Union as'the conver-sations herein are shown by the record to have been, such conversations cannot31Concerning the transfer of Owston to can washing,as was true of the above discussedchanges in assignments of Barnes and Mayfield,there was no allegation in the complaintas to violation of Section 8 (3) of the Act. The treatment of those three employees wasdeveloped at the hearing as a part of the evidence as to the respondent's interference.restraint, and coercionIt is clear and the undersigned finds that from its treatment ofOwston, Barnes, and Mayfield that the respondent was using actions to emphasize itswords in, conveying to its employees Its disapproval of the Union. THE FAIRMONT CREAMERY COMPANY89be divorced from their setting and, in segmentation,justified on the grounds offreedom of speech.On the entire record, the undersigned finds that those allegations of the com-plaint set out above in the first part of the second paragraph of this report aresustained by the evidence.The undersigned further finds that, by the variousactivities set out above in this section of this report, the respondent has inter-fered with,restrained,and coerced its employees in the exercise of the rightsguaranteed in Section7 of the Act.B. The discriminatory discharges1.Victor McDanielIn its amended answer,the respondent alleged that McDaniel was dischargedon May 8, 1943, because he was an unsatisfactory workman, refused to acceptwork tendered him, did not apply himself while on duty, and had an outsideinterest which caused excessive absences.The only evidence which the respondentintroduced concerned McDaniel's absences.McDaniel was employed in the hatchery and had a small acreage upon whichhe did some farming and kept livestock and chickens.From time to time, Mc-Daniel secured time off through his foreman, Floyd Harris, to take care of workon his acreage.He never took time off without first securing permission.Thebusy season at the hatchery begins about February of each year and runs throughJune.During this busy season the employees work 7 days a week.During thebusy season of 1943, McDaniel had a half day off in February,a half day inMarch,2 full days in April, and a half day in May.It was the fact that McDanieltook off Saturday,May 8, which was the occasion of his discharge.AboutMay 6,McDaniel asked Foreman Harris if he could have a day offthe last of that week to haul feed for his livestock.Harris said that either Fridayor Saturday would be satisfactory.McDaniel said that he would take Saturday.Harris gave McDaniel the whole day Saturday, not asking him to return if he gotthrough hauling feed.Saturday morning McDaniel went to a nearby town andsecured a load of feed.He returned to Dodge City and went down town aboutnoon to get some things.About 1 o'clock,he went to the respondent's plantto get some grain which he had purchased. In the meantime, Evert had learnedfrom Foreman Harris that McDaniel had secured the day, off to haul feed.Everthad also received word that McDaniel had been seen uptown.Evert thought thatMcDaniel was not hauling feed but was just taking Saturday afternoon off, sohe sent for him.When McDaniel arrived at Evert's office, Evert told McDanielthat he would not be able to use him anymore because he was not doing whathe had asked for time off to do, and because he was taking too much time off."In its brief, the respondent contends that "absenteeism can only be cured bythe discharge of the worse offenders."Yet Evert admitted that no comparativestudy of absences had been made to determine which employees had been theworse offenders.The respondent has discharged only three employees for ab-sences, McDaniel, Dye, and one other employee about whose discharge the recordcontains no detailsMcDaniel and Dye were discharged on May 8 and 10, respec-tively, in the midst of the respondent's activities against the Union.ClearlyMcDaniel was absent very little during the preceding several months, especiallyfor an employee working 7 days a week and attempting to take care of an acreage.32At one point in his testimony, McDaniel admitted that he was taking more time thanwas necessary to haul feed.Evert testified that McDaniel told him when he dischargedhim that he had finished hauling feed about 1 o'clock, but that he had some other unfinishedbusiness. 90DECTSlON'S OF NATIONAL LABOR RELATIONS BOARDForeman Harris testified that McDaniel had never taken time off without per-mission; that he had never recommended McDaniel's discharge to Evert; thathe had never told McDaniel that he would have to discharge him for taking timeoff; and that he had retained McDaniel in spite of his requests for time off becausea trained hatchery man was hard to replace. Evert testified that he had neverpersonally warned McDaniel about taking time off during his last period of em-ployment, which began in August 1942.McDaniel had joined the Union about April 23, and had talked with other em-ployees about their joining the Union.Clearly at the time McDaniel was dis-charged, the respondent was actively probing the affairs of the Union. Themorning of May 8, a few hours before he was discharged, McDaniel's foremanhad asked another employee in the hatchery if McDaniel was "pushing" theUnion and had stated that he had heard that he was. Two days later, on May10,Manager Evert told employee Barnes that he had had no trouble with Barnesabout being absent so that he could not "get" him on that.Under all the circumstances, the undersigned rejects the respondent's conten-tions that it discharged McDaniel because of his absences and was unaware ofhis union affiliation at the time of his discharge.On all the evidence, the under-signed infers and finds that the respondent was seeking pretexts upon which todiscipline and discharge adherents of the Union and that it discharged McDanielbecause it believed his absences afforded it a pretext for ridding itself of an em-ployee whom it had heard was "pushing" the Union.2.Ardis DyeThe respondent's answer as amended alleged that Dye was discharged becauseher work was unsatisfactory ; she lacked interest in her work ; and she wasabsent excessively, a large part of the time without notice.The respondentintroduced no evidence that there was anything unsatisfactory about Dye's workother than her absences.For several months prior to her discharge shortly before 9 o'clock on Mondaymorning, May 10, Dye had operated the bottler in the creamery. This was aresponsible position, and in January Dye had received an increase from 37%to 42 cents an hour.A few days before her discharge, Assistant Foreman Briggshad praised Dye's work, telling her that she was one of the oldest girls in thedepartment and the most highly paid and that he wanted her to help instructnew girls.At various times, Dye's foreman, Carey, told her that he wishedthe other girls would take as much interest and do their work as well as she did.Carey testified that Dye volunteered to work on Sundays ; that she was efficient ;that he got along well with her ; and that she was good at caring for incidentalmatters and getting other workers to keep the machines in operation.When the respondent hired Dye in November 1942, it knew that she had twosmall children who required her care,* and that arrangements would have to bemade for her to go to Denver for about a week to settle business matters. Thefirst part of December, Dye was given permission to go to Denver.While herbusiness there took about 2 days longer than she had expected, she returned towork without reprimand. Later, about the middle of March 1943, Dye arrangedwith Foreman Carey to take 3 days off in order to take her baby to her mother,who lived in a city some distance away.Dye's sister with whom she then livedin Dodge City was at that time ill and unable longer to care for the baby.Again, on Saturday, April 24, Dye told Carey that her mother had writtenexplaining that because of complications she could no longer take care of theasDye, whose former husband has been in the armed services since the fall of 1942, has adaughter 3 i years old and a baby about a year and a half old. THE FAIRMONT CREAMERY COMPANY91baby.Dye said that she would have to have some time off to goto her mother'shome and make otherarrangements.Carey told her that she could take a fewdays,not specifying the time.Dye said that she would be back Wednesday orinform him of the situation.Tuesday Dye madea long distancecall to hersister inDodge City who in turn called Carey and informed him that Dye hadbeen able to find a home for the baby but was staying a few days to be sure thenew homewas satisfactory.Dye returned to work Saturday, May 1, havingbeen absent from work 5 days. The undersigned finds that the above absenceswere notconsidered by the respondent at the time they occurred to have beenanything other than legitimateexcused absences.On Saturday, May 8, Dye asked her room mate, Olive Owston, to tell Fore-man Carey that she would not be in to work that day until the 12: 45 p. in.train left, as she had a friend on military leave who was taking that train.Owston actually told Carey that Dye would not bein until noon,not mention-ing that her coming was conditioned upon when the train left. The train didnot actually leave until about 2:30 p. in., and Dye did not go to work at allon May 8." About 1: 30 that afternoon, Owston asked Carey if Dye had comein towork yet.Carey replied that she had not and accused Owston of havingknown that she was not going to come.That Saturday night, Foreman Briggs saw Dye along with other employeesat the Pay Day Market''When Dye came to work Sunday morning, she tried toexplain her absence to Carey who cut her off with the remark that it was gettingso that he could not believe a word she said.Dye worked the rest of that dayand about 45 minutes the next morning.However, shortly before 9 o'clock onMay 10, Carey, who had been instructed by Evert to discharge her, told Dye thatthey were letting her go because she had been absent from work too much 8°Dye joined the Union on May 6. She started soliciting memberships on May 7;within a few days she had secured 15 applications for the Union. Before herdischarge on May 10, Dye secured applications from some girls in a car beforegoing intothe plant and other applications upstairs in the plant before checkingin that morning.'The same morning Dye was discharged, Evert told employeeBarnes that they could not "get" him for being absent.About 2 weeks afterDye's discharge, Foreman Carey told employee Katherine Sharps that he wouldbet that Dye would not get her job back "after stirring up all that trouble." 'sAssuming that Dye was in error in the way in which she laid off all day on May8, the undersigned does not believe that this error was the real reason for herdischarge, especially in view of her previous record of satisfactory services andthe admitted labor shortage in Dodge City. From all the circumstances, theundersigned infers and finds that the respondent rather seized upon Dye's 1 daylay-off as a pretext to rid itself of an employee whom it had learned was an activesolicitor for the Union.34 If Dye had worked that Saturday, her hours would have been from 8 a. in. to 5 p. in.with such additional hours up to 8: 30 p. in. as she might have been needed.3'As is related above, Manager Evert asked Richardson the following Monday about aunion meeting which was supposed to have been held that Saturday night.90The reason given on Dye's "Termination of Employment" was : "Outside interest makingher absent from work when needed."87Two of those whom Dye signed up that morning were Bennett and Springer, the twosoldiers'wives with whom Foremen Carey had a talk that day about the Union, as is setout above.38 This finding is made upon the testimony of Sharps,a witness called by the respondent.At one point in her testimony, Sharps explained the "trouble" as Dye's trying to "get every-body to sign up" with the Union and delaying work. Later she testified that the troublelnvoived was the filing of charges with the Board against the respondent.Carey testifiedthat he had told Sharps that Dye would'not be reemployed because of "the mess that shehad stirred up," referring to the charges filed against the respondent. 92DECPSIONS OF NATIONAL LABOR RE'LATIONIS BOARD3.Lawrence BlackThe respondent's answer as amended alleged that Black was discharged forfailure to perform his work satisfactorily, wasting time, and improperly devotingworking time to matters other than the respondent's business.On May 14, Black secured about five union applications from Richardson.Heput them in a billfold which had been furnished by the respondent.Black cus-tomarily kept his personal possessions as well as business papers in that billfold 8DEarly the next morning, Black put his bills of lading in his billfold and drove his _truck to a branch of the respondent in Liberal, Kansas.Around 6 o'clock themorning of May 15, Black reached the Liberal branch and gave the bills of ladingtoDub Wilks, the branch manager.Wilks thereafter found the application'blanks in the bills of lading and telephoned Manager Evert about them.EverttoldWilks to drive the truck back to Dodge City and bring Black with him.In the meantime Wilks had sent Black and another employee to, the air base inLiberal.When they returned Wilks asked Black about the applications.Blackwas surprised that Wilks had the blanks and said that they were personal propertywhich he had had in his billfold.Wilks said that he thought that they werefor him.Black replied that he could have them if he wanted them.40 ThereuponWilks drove the truck to Dodge City, taking Black with him.During the afternoon of May 15, a conference was held in the respondent'sDodge City office. Since several representatives of management were present,Black secured two employees, one of whom was Roy Barnes,' to act as his wit-nesses.Evert, informed Black that he was being discharged and read from a"Termination of Employment" blank as the reason that Black had been transport-ing material other than company property.92 Black asked that what he wascarrying be inserted on the blank.Evert said that that was not necessary andthat it might have been liquor.He also said that those present knew what Blackwas carrying.Black said that it was the union application blanks which werethen lying on top of his application for employment.Evert made no denial and2°There is no evidence that the respondent objected todriverskeeping theirpersonalpossessions in such billfolds.40 The findings as to the conversation between Black and Wilks are made upon testimonyof Black which the undersigned credits.According to Black, theunion applications hadapparently become mixed in with the bills of lading when he had put them in hisbillfoldand be had not known that they were so intermingled when be gave the bills oflading toWilks.Wilks testified that Black was surprised when he asked him about the applicationsafter Black had returned from the trip to the airportBoth Wilks and Evert testified thatthey had had only one telephone conversation about 7 o'clock that morning. The under-signed isconvinced that the conversation on the telephone took place before Blackreturnedfrom the airport and was questioned by Wilks about the blanks.Accordingly the under-signed does not credit the testimony of Evert that during their telephone conversation Wilkstold him that Black had said that Wilks was supposed to get the applicationssigned andreturn them to Dodge City.According to Wilks,Black madesuch a remark but not untilafter Wilks and Evert had held their telephone conversation.41Evert's vigorous and obscene reprimandof Barnesearlier thatday is set out above.42The respondent introduced in evidencean unsigned"Terminationof Employment" blankwhich contains an X before the nord "Misconduct" and another X before the words "WorkUnsatisfactory."The reason for the termination typed in the space providedthereforreads : Termination of Employment brought about on accountof Employee Transportingother than company Material, Goods and or commodities. Performing other thancompanyactivities and or business while on duty and in the employ of the Company and receiving payfor the same. THE FAIRMO'NT CREAMERY COMPANY93said that they did not know whether they could "make it stick" but that theycould try to.After Black had been reminded of a note which he owed therespondent, Evert said to him, "I can't see why we can't get along."Black repliedthat it looked as if they would thereafter."The respondent introduced evidence that at previous times Black had beenreluctant to take certain assignments, had failed on one occasion to pick up milkbottles and equipment at a hotel as he should have done, and was found playinga pinball machine one day while on a truck route.Black admitted that he hadplayed the pinball machine, gave a reasonable explanation for his not wantingcertain assignments, and denied permitting bottles and materials to accumulate.None of the above matters was mentioned at the time of his discharge.The under-signed finds that none of them had any material bearing on Black's discharge.Black admittedly had spent some 15 minutes talking with another employeeabout the Union while loading a truck. The respondent had learned of thatdiscussion.However, that incident was not mentioned at the time Black wasdischarged and Barnes, who admitted similar activity the morning of May 15,was not discharged for it.Further, the respondent's notice of May 20, abovediscussed, had not been posted at the time of Black's discharge.Black had joined the Union about April 23, and had been present in front ofthe union hall the evening of the meeting on May 11" The respondent hadreceived at least one report of solicitation by Black and it knew that be had unionapplications in his possession when he arrived at Liberal.The fact that Blackhad carried those applications along with other personal property in the respond-ent's billfold on his trip to Liberal and had inadvertently given them along withthe bills of lading to the Liberal branch manager, thus afforded the respondenta pretext but not a substantial reason for Black's discharge.From the'recordas a whole, the undersigned finds that the respondent had no substantial reasonfor discharging Black but seized upon the above pretext to afford a means ofridding itself of a third employee whom it knew to be actively engaged in solicita-tion for the Union.4.Conclusions as to the dischargesThe undersigned finds that the respondent discharged Victor McDaniel onMay 3, 1943, Ardis Dye on May 10, 1943, and Lawrence Black on May 17, 1943,and has since refused to reinstate them, not because of the reasons allegedby the respondent, but because they joined and assisted the Union. The under-signed further finds that by its discharge and refusal to reinstate McDaniel,Dye, and Black, the respondent had discriminated in regard to their hire andtenure of employment, and has thereby discouraged membership in the Union,and has interfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.1V. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe undersigned finds that the activities of the respondent set forth in Sec-tion III above, occurring in connection with the operations of the respondent93The above findings are made upon testimony of Black and Barnes which the undersignedcredits.Only Evert testified for the respondent concerning the aboveconference and histestimony is not in substantial conflict with that ofBlack and Barnes.44Richardson had gone over to the car containing the threeforemen as the result ofBlack's asking him if he knew they were being checked. ,94DEICTSIONS OF NATIONAL LABOR RELATIONS BOAIRDdescribed in Section I above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in unfair labor practices, theundersigned will recommend that it cease and desist therefrom and take certainaffirmative action which the undersigned finds necessary to effectuate the policiesof the Act.Having found that the respondent discriminatorily discharged Victor Mc-Daniel,Ardis Dye, and Lawrence Black and refused to reinstate them, theundersigned will recommend that the respondent offer McDaniel, Dye, and Black,immediate and full reinstatement to their former or substantially equivalentemployment, without prejudice to their seniority or other rights or privileges.The undersigned will also recommend that the respondent make whole each ofthem for any loss of pay he may have suffered by reason of the respondent'sdiscrimination against him, by payment to each of a sum of money equal tothat which he normally would have earned, as wages from the date of his dis-charge to the date of the respondent's offer of reinstatement, less his net earn-ings a during said period.Upon the foregoing findings of fact, and upon the entire record in the case,the undersigned makes the following :-CONCLUSIONS OF LAW1.Chauffeurs, Teamsters, and Helpers, Local #795, of International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers, affiliated with theAmerican Federation of Labor, is a labor organization within the meaning ofSection 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of VictorMcDaniel, Ardis Dye, and Lawrence Black, and thereby discouraging member-ship in a labor organization, the respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8 (3) of the Act.3.By interfering with, restraining and coercing its employees in the exer-cise of the rights guaranteed in Section 7 of the Act, the respondent has engagedin and is engaging in unfair labor practices, within the meaning of Section 8 (1)of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the respondent, The Fairmont Creamery Company, itsofficers, agents, successors, and assigns shall :4513y "netearnings"Ismeant earnings less expenses,such as fortransportation, room,and board,incurred by an employee in connectionwith obtainingwork and working else-where than for the respondent,which would not have beenincurred but for his unlawfuldischarge and the consequent necessity of his seekingemploymentelsewhere.Seematterof Crossett Lumber CompanyandUnited Brotherhoodof Carpentersand Joinersof America,Lumber and Sawmill Workers Union,Local2590,8 N. L. R. B. 440.Moniesreceived forwork performedupon Federal,State, county,municipal,or other work-relief projects shallbe considered as earnings.SeeRepublic Steel Corporationv.N. L. R. B.311, U. S. 7. THE FAIRMONT CREAMERY COMPANY951.Cease and desist from :(a)Discouraging membership in Chauffeurs, Teamsters and Helpers Local#795 of International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers, affiliated with the American Federation of Labor or any other labororganization of its employees, by discriminating in regard to the hire and tenureof employment of its employees, or any term or condition of their employment ;(b) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of their right to self-organization, to form, join or assistlabor organizations, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, as guaranteed in Section 7 ofthe Act.2.Take the following affirmative action which the undersignedfindswilleffectuate the policies of the Act:(a) Offer to Victor McDaniel, Ardis Dye, and Lawrence Black immediate andfull reinstatement to their former or substantially equivalent position, withoutprejudice to their seniority or other rights or privileges ;(b)Make whole Victor McDaniel, Ardis Dye and Lawrence Black for anyloss of pay each may have suffered by reason of the respondent's discrimina-tion against him by payment to each of a sum of money equal to that which henormally would have earned as wages from the date ofhis discharge to the dateof the respondent's offer of reinstatement, less his net earnings 06 during saidperiod ;(c) Post immediately in conspicuous places throughout its plant at Dodge City,Kansas, and maintain for a period of at least sixty (60) consecutive days fromthe date of posting, notices stating that: (1) the respondent will not engage inthe conduct from which it has been recommended that it cease and desistin para-graph 1 (a) and (b) of these recommendations; (2) that the respondent willtake the affirmative action set forth in paragraph 2 (a) and (b) of these recom-mendations; (3) that the respondent's employees are free to become or remainmembers of Chauffeurs, Teamsters and Helpers, Local #795, of InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers, affiliatedwith the American Federation of Labor, and that the respondent will not dis-criminate against any employee because of membership or activity in that organi-zation ; and (4) that the respondent's employes are free to discuss matters ofself-organization upon the respondent's property so long as such discussion doesnot take place during actual working time ;(d)Notify the Regional Director for the Seventeenth Region, in writing,within ten (10) days from the date of receipt of this Intermediate Report, whatsteps the respondent has taken to comply herewith.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report the respondent notifies said Regional Directorin writing that it will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the respondent to take the actionaforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 2-as amended, effective October 28,1924-any party may within fifteen (15) days from the date of the entry of theorder transferring the case to the Board, pursuant to Section 32 of Article II ofsaid Rules and Regulations, file with the Board, Rochambeau Building, Washing-ton,D. C., an original and four copies of a statement in writingsetting forth40 Seefootnote45,supra. 96 'DEICIISJONSOF NATIONAL LABOR RMATIOMS BOARDsuch exceptions to the Intermediate'Report or to any other part of the recordor proceeding(including rulings upon all motions or objections)as he relies upon,`together with the original and four copies of a brief in support thereof.As fur-ther provided in said Section 33, should any party desire permission to argueorally before the Board, request therefor must be made in writing to the Boardwithin ten(10) days from the date of the order transferring the case to theBoard.EARL S. Bnr.LMAN,Trial Examiner.Dated July 15, 1943.